Citation Nr: 1817143	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include residuals associated with conjunctivitis and refractive error.

2.  Entitlement to a compensable initial disability rating for left fifth finger, status-post surgical repair for osteochondroma and boutonniere.

3.  Entitlement to a compensable initial disability rating for bilateral tinea pedis.

4.  Entitlement to a compensable initial disability rating for a residual scar, status-post gunshot wound, anterior left shoulder.

5.  Entitlement to a compensable initial disability rating for a residual scar, status-post gunshot wound, posterior left shoulder.

6.  Entitlement to an initial disability rating in excess of 10 percent for a residual scar, status-post surgery, left fifth finger.

7.  Entitlement to an initial disability rating higher than 10 percent for chronic left knee strain with patellofemoral syndrome.

8.  Entitlement to an initial disability rating higher than 10 percent for chronic right ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 through October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Original jurisdiction over this matter was transferred to the RO in Philadelphia, Pennsylvania.

This matter was remanded previously by the Board in August 2015 so that the Veteran could be afforded a Board hearing.  The Veteran's testimony was received during a November 2017 video conference hearing.  A transcript of that testimony is associated with the record.

The issues of the Veteran's entitlement to an initial disability rating higher than 10 percent for chronic left knee strain with patellofemoral syndrome and an initial disability rating higher than 10 percent for chronic right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In his November 2017 video conference hearing, the Veteran testified on the record that he wished to withdraw his appeals concerning the issues of his entitlement to a compensable initial disability rating for left fifth finger, status-post surgical repair for osteochondroma and boutonniere and an initial disability rating in excess of 10 percent for a residual scar, status-post surgery, left fifth finger.

2.  The Veteran has bilateral refractive error in his eyes that was not subject to a superimposed disease or injury.

3.  The Veteran's tinea pedis has affected zero percent of the Veteran's exposed areas and less than 1 percent of his total skin area, and also has not required any systemic therapy.

4.  The Veteran's residual scar, status-post gunshot wound, anterior left shoulder has not been painful, unstable, or deep, and has encompassed an area of no more than 0.25 square inches.

5.  The Veteran's residual scar, status-post gunshot wound, posterior left shoulder has not been painful, unstable, or deep, and has encompassed an area of no more than 1.32 square centimeters.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning the issue of his entitlement to a compensable initial disability rating for left fifth finger, status-post surgical repair for osteochondroma and boutonniere, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's appeal concerning the issue of his entitlement to an initial disability rating in excess of 10 percent for a residual scar, status-post surgery, left fifth finger, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for a bilateral eye disorder, to include residuals associated with conjunctivitis and refractive error, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303 (2017).

4.  The criteria for a compensable initial disability rating for bilateral tinea pedis are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

5.  The criteria for a compensable initial disability rating for a residual scar, status-post gunshot wound, anterior left shoulder, are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801 and 7802 (2017).

6.  The criteria for a compensable initial disability rating for a residual scar, status-post gunshot wound, posterior left shoulder, are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801 and 7802 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Issues Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  Here, the Veteran withdrew on the record during his Board hearing his appeals concerning the issues of his entitlement to a compensable initial disability rating for left fifth finger, status-post surgical repair for osteochondroma and boutonniere and an initial disability rating in excess of 10 percent for a residual scar, status-post surgery, left fifth finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues. Accordingly, the Board does not have jurisdiction over them and they are dismissed.


III.  Service Connection

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2017).

The Board notes that the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2017); see also 38 C.F.R. § 4.9 (2017); see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).

The Veteran asserts in his claims submissions and Board hearing testimony that he has an eye condition that resulted from chemical conjunctivitis sustained by him during his active duty service.  To that end, he asserts that he has been required to wear eyeglasses since he incurred and was treated for conjunctivitis.

Service treatment records show that the Veteran was treated during service in January 2007 for right eye pain and crusting.  An eye examination conducted at that time revealed 20/30 vision in both eyes at near.  He was diagnosed at that time with astigmatism.  20/30 vision was noted again during the Veteran's August 2009 separation examination.

Notably, the Veteran was also treated during service in October 2008 with a corneal abrasion.  The Veteran testified during his hearing, however, that the symptoms and manifestations associated with the corneal abrasion resolved shortly thereafter during service.

A September 2009 VA examination revealed that the Veteran had decreased visual acuity in both of his eyes.  The examiner diagnosed bilateral refractive error.  Although the examiner acknowledges that the Veteran had perfect uncorrected vision six to 12 months before he sustained conjunctivitis during service, the examiner observed that it is extremely common for young adults to develop mild refractive error.  Moreover, the examiner noted, chemical conjunctivitis is not known to have any effect on the development of refractive error.  On those bases, the examiner opined that the Veteran's refractive error is not related to the chemical conjunctivitis that was sustained by the Veteran during service.

The weight of the evidence shows that the Veteran's refractive error was not subjected to a superimposed disease or injury which created additional disability.  Citing medical principles and facts from the Veteran's history, the VA examiner opined that the Veteran's refractive error is not related to his in-service chemical conjunctivitis.

The VA examiner's opinion is contradicted in the record only by the Veteran's assertion that he began wearing eyeglasses only after the incident in which he sustained conjunctivitis during service.  Based on the same, the Veteran suggests that his refractive error resulted from his in-service injury.  Although the Veteran is competent to report the onset of his refractive error relative to his in-service conjunctivitis, the question of whether any relationship exists between his refractive error and his conjunctivitis is a medically complex one that cannot be answered merely by lay observation.  Given the same, the Veteran is not competent to offer a probative opinion as to whether his refractive error was due to a superimposed injury, such as chemical conjunctivitis.  For that reason, the Board does not assign his assertion any probative weight.

In contrast, the negative opinion given by the VA examiner is based on cited medical principles and rationale that is consistent with the facts shown in the other evidence.  As such, the Board finds the VA examiner's opinion persuasive.

The weight of the evidence shows that the Veteran has bilateral refractive error in his eyes that was not subject to a superimposed disease or injury which created additional disability.  Accordingly, the Veteran is not entitled to service connection for a bilateral eye disorder, to include residuals associated with conjunctivitis and refractive error.

IV.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Tinea Pedis

Service connection for bilateral tinea pedis was awarded for the Veteran, effective from October 10, 2009, with a non-compensable initial disability rating assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813.  The Veteran asserts entitlement to a compensable initial disability rating.

Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

The Veteran's post-service treatment records show that the Veteran has not sought active medical treatment for his tinea pedis disability.  In his January 2010 Notice of Disagreement, he reported that he had cracking and burning in the bottoms of his feet from his heels to his toes.  During an August 2011 DRO hearing, he reported similar symptoms and also reported that there was an odor in his feet.  Similar symptoms were also reported by the Veteran during his November 2017 Board hearing, and he added that he regularly soaked his feet in Epsom salt baths and that he was required to use a butter knife to scrape dead skin from his feet.

In addition to the foregoing lay statements, the Veteran reported during a September 2009 VA examination that he was also experiencing itching and sweating in his feet.  He continued to deny receiving any formal treatment and stated that he treated the condition at home by scrubbing and cleaning his feet and using over-the-counter remedies such as foot power.  He stated that his symptoms were increased on warm and humid days.

An examination of the Veteran's feet revealed scaling on the skin between the Veteran's toes.  A slight unpleasant odor was noted and the Veteran's socks were wet from sweat.  The Veteran reported itching during palpation over the scaly areas on his feet.  Still, the examiner observed no signs of fissuring, oozing, or skin breakdown.  The examiner diagnosed bilateral tinea pedis that occupied zero percent of the exposed skin and less than 1 percent of the total skin area.

A new VA examination conducted in November 2011 revealed essentially the same findings as those noted during the 2009 examination.  Indeed, the examiner concluded that the examination revealed that the Veteran's tinea pedis condition was unchanged.

The evidence in this case shows that, although the Veteran's tinea pedis has been productive of flaky skin, it has not resulted in any residual or permanent scarring on either of the Veteran's feet.  Given the same, the criteria under DCs 7800, 7801, 7802, 7804, and 7805 are not applicable in rating the Veteran's tinea pedis.

To the extent that the evidence has shown that the Veteran's tinea pedis has been manifested primarily by itching, redness, flaking skin, and excess sweating, the Veteran's tinea pedis may be rated by analogy under DC 7806.  DC 7806 applies generally to disabilities due to dermatitis and eczema, however, is commonly applied for rating skin disabilities that are not addressed by specific criteria in the regulations.  Under those criteria, where disabilities affect less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, a non-compensable (zero percent) disability rating is assigned.  Where the evidence shows involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period, a 10 percent disability rating is assigned.  Where the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  In instances where the disability involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent disability rating is warranted.  38 C.F.R. § 4.118, DC 7806 (2017). 

Here, the VA examinations conducted of the Veteran's feet have shown that the Veteran's tinea pedis has affected zero percent of the Veteran's exposed areas and less than 1 percent of his total skin area.  Moreover, there is no evidence in the record that the Veteran has actively treated his tinea pedis, much less, treated his condition with any systemic therapy.  Under the circumstances, the criteria for a compensable disability rating for the Veteran's tinea pedis are not met.

The Veteran is not entitled to a compensable initial disability rating for bilateral tinea pedis.  To that extent, this appeal is denied.

	B.  Scar, Anterior Left Shoulder

Service connection for a residual gunshot wound scar on the Veteran's anterior left shoulder was granted, effective from October 10, 2009.  A non-compensable initial disability rating was assigned pursuant to 38 C.F.R. § 4.118, DC 7801.  The Veteran asserts entitlement to a compensable initial disability rating.

DC 7801, which provides the rating criteria for scars, not of the head, face, or neck, that are deep and nonlinear, provides for the assignment of a 10 percent disability rating for such scars that encompass an area of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent disability rating is assigned where the scar encompasses an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent disability rating is warranted where the scar involves an area of 72 square inches (465 square centimeters) but less than 144 square centimeters (929 square centimeters).  A 40 percent disability rating is assigned where the scar involves an area of 144 square centimeters (929 square centimeters) or greater.

Over the course of the appeal period, the Veteran has provided conflicting statements concerning the residual gunshot wound scars on his shoulder.  In his January 2010 Notice of Disagreement, he reported that his scars were painful and tender.  During his August 2011 DRO Hearing, however, he stated that his scars were "pretty well-healed" and denied experiencing any pain or tenderness in the scars.  During his November 2017 Board hearing, he testified again that he experienced tenderness and burning in the areas around his scars.

The post-service treatment records reflect no active treatment related to the Veteran's scars.  Similarly, the treatment records make no mention of any reported symptoms or complaints by the Veteran in relation to the scars.

During a September 2009 VA skin examination, the examiner measured the scar on the Veteran's anterior left shoulder as measuring 1.0 centimeter in length by 0.7 centimeter in width (0.7 square centimeters).  The scar was hypopigmented but without evidence of breakdown or tenderness.

The scar was re-examined during a November 2011 VA examination, during which the Veteran did not report any pain or tenderness, but remarked simply that he disliked the appearance of the scars.  At that time, the scar on the Veteran's anterior left shoulder was measured as being 0.5 inch by 0.5 inch (0.25 square inches).  The scar was described as being irregularly circular in shape.  The scar was hypopigmented and raised about one-eighth of an inch above the surrounding skin.  Still, the examiner observed no evidence of skin breakdown, deep underlying induration beneath the scar, or any associated dysfunction or loss of motion.  The Veteran reported that the area of the scar was numb during palpation.  The examiner opined that the scar, considered together with the scar on the posterior left shoulder, encompassed 1 percent of the Veteran's total skin area.

Overall, the evidence shows that the residual gunshot wound scar on the Veteran's anterior left shoulder has encompassed an area of no more than 0.25 square centimeters.  As such, the criteria for a compensable disability rating under DC 7801 are not met.

As mentioned briefly above, other criteria for rating disabilities due to scars are available under DCs 7800, 7802, 7804, and 7805.  DC 7800 concerns scars that are of the head, face, or neck, and as such, does not apply to the residual scars on the Veteran's shoulder.

DC 7802 contemplates scars that are not of the head, face, or neck, and that are superficial and nonlinear.  Under those criteria, a 10 percent disability rating is assigned where the scar in question involves an area of 144 square inches (929 square centimeters) or greater.  The scar on the Veteran's anterior left shoulder also does not meet the criteria for a compensable disability rating under DC 7802.

DC 7804 provides the criteria for rating disabilities due to scars that are unstable or painful.  Under accompanying Note (1), an unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Although the Veteran has reported that he has experienced tenderness and burning in his scar, those reports are rebutted in the record by the Veteran's denial of pain symptoms during his DRO hearing.  Indeed, the Veteran did not report pain or tenderness during either of his VA examinations and objective examination and observation of the scar during those examinations revealed no evidence of pain or tenderness.  Under the circumstances, the Board finds that the Veteran's reports of tenderness in his Notice of Disagreement and substantive appeal are not credible and therefore are not entitled to probative weight.  Subject to the same, the Board notes also that the VA examinations revealed no evidence of frequent loss of covering of skin.  Under the circumstances, the criteria under DC 7804 are also not applicable to this case.

DC 7805 provides that scars may also receive a disability rating for any disabling effects that are not contemplated under DCs 7800 through 7804.  Here, there is no evidence that the scar on the Veteran's anterior left shoulder has resulted in any manifestations or functional impairment not already contemplated by the foregoing rating criteria.

The Veteran is not entitled to a compensable initial disability rating for a residual scar, status-post gunshot wound, anterior left shoulder.  To that extent, this appeal is denied.

	C.  Scar, Posterior Left Shoulder

Service connection for a residual gunshot wound scar on the Veteran's posterior left shoulder was granted, effective from October 10, 2009.  A non-compensable initial disability rating was also assigned for that scar pursuant to DC 7801.  Again, the Veteran asserts entitlement to a compensable initial disability rating.

During the September 2009 VA skin examination, the examiner noted the presence of an exit wound on the Veteran's posterior left shoulder, measuring 2.2 centimeters in length by 0.6 centimeters in width (1.32 square centimeters).  The examiner noted no evidence of skin breakdown and the scar was non-tender.

During the November 2011 VA examination, the VA examiner noted that the measurements and findings associated with the scar on the Veteran's posterior left shoulder were identical to those associated with the scar on the Veteran's anterior left shoulder.

The Board incorporates by reference the discussion in the section above concerning the criteria under DCs 7800 through 7805, and under the same analysis as that undertaken above, determines that the criteria under DCs 7800, 7804, and 7805 are not applicable.

Subject to the same, the Board notes that the criteria under DC 7801 and 7802 are potentially applicable for the Veteran's posterior left shoulder scar.  Still, the evidence shows that the scar encompasses an area of no more than 1.32 square centimeters.  Given the same, the criteria for a compensable disability rating under either DC 7801 or 7802 are not met.

The Veteran is not entitled to a compensable initial disability rating for a residual scar, status-post gunshot wound, posterior left shoulder.  To that extent, this appeal is denied.


ORDER

The issue of the Veteran's entitlement to a compensable initial disability rating for left fifth finger, status-post surgical repair for osteochondroma and boutonniere is dismissed.

The issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for a residual scar, status-post surgery, left fifth finger, is dismissed.

Service connection for a bilateral eye disorder, to include residuals associated with conjunctivitis and refractive error, is denied.

A compensable initial disability rating for bilateral tinea pedis is denied.

A compensable initial disability rating for a residual scar, status-post gunshot wound, anterior left shoulder, is denied.

A compensable initial disability rating for a residual scar, status-post gunshot wound, posterior left shoulder, is denied.



REMAND

In relation to the issues concerning the Veteran's entitlement to higher initial disability ratings for chronic left knee strain with patellofemoral syndrome and for chronic right ankle strain, the Veteran was afforded a VA examination of those disabilities in November 2011.  At that time, the Veteran reported primarily pain symptoms in his left knee and right ankle.  The examination of those joints at that time showed essentially decreased motion but no evidence of ankylosis, arthritis, or instability.

During his November 2017 Board hearing, the Veteran testified that his knee was locking in a bent position once or twice a week.  He also reported that he was having increasing instability in his knee and that he wore a brace.  In regard to his right ankle, he testified that his ankle was giving out intermittently.

The Veteran's Board hearing testimony appears to suggest that his left knee and right ankle disabilities have progressed since his most recent VA examination in 2011.  As such, the Veteran should be afforded a new VA examination to determine the current symptoms and manifestations associated with those disabilities and the current severity thereof.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his left knee and right ankle since February 2017.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his left knee and right ankle disabilities, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from February 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination of his knees and ankles to determine the current symptoms and impairment associated with his service-connected left knee and right ankle disabilities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claim file in conjunction with the examination.

The examiner should conduct all necessary tests and studies, to include active and passive range of motion tests and radiological studies.  To the extent possible, the examiner should provide specific findings of the extent of active and passive knee and shoulder motion before and after repetitive motion and the degree of function and motion in the joints during weight-bearing and non-weight-bearing.  If pain is present during motion, the examiner should report the point at which such pain begins (expressed in degrees).  The examiner should also give specific findings with respect to the existence and extent (or frequency, if applicable) of symptoms attributable to the Veteran's disabilities, the severity of any flare-ups, and the degree of any impairment experienced during flare-ups.  The examiner should also comment upon the extent of any functional impairment resulting from the Veteran's disabilities.

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


